Title: From Thomas Jefferson to Ferdinand Grand, Jr., 27 July 1790
From: Jefferson, Thomas
To: Grand, Ferdinand, Jr.



Dear Sir
New York July 27. 1790.

I did not arrive at this place till the last of March, and an illness which came on me soon after put it long out of my power to attend to any business. I have at length obtained information on the subject of the loan office certificates which you desired me to enquire after. This is contained in the inclosed papers, and being stated by a person more familiar with the subject than I am, I shall not undertake any additional explanations. I have written to Mr. Smith, loan-officer of Pennsylvania, to know whether Mr. Holker has received any of the interest on the new certificates, and tho I have not yet his answer, it is probable I may be able to get it to you as early as the present letter, which goes by Mr. Barrett, appointed Consul for Rouen. If I can be of further use to you in this business I shall be so with pleasure, as far as the duties of a laborious office will permit, and a general resolution to have nothing to do with the reciept or paiment of money not my own, or the opening an account. Be so good as to present me affectionately to Mr. and Mrs. Grand the mother and daughter, and to accept yourself assurances of the esteem & attachment with which I have the honor to be Dr. Sir Your most obedt. & most humble servt.,

Th: Jefferson

